Citation Nr: 1103630	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses that were incurred for treatment of syncope and 
fall, with a large renal mass in the left kidney causing a 
retroperitoneal hemorrhage, on March 6, 2007 at Claremore 
Regional Hospital.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses that were incurred for treatment of 
complications of a malignant neoplasm of the kidney on March 10, 
2007 at St. John's Medical Center.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

As the Veteran is not shown to have had a claims file, the Board 
is unable to determine the verified period of his active duty 
service.  However, the VAMC determined that the Veteran had 
honorable active duty service from September 1958 to September 
1962, and there is no indication that such determination is 
erroneous.  As such, for the purposes of the current appeal, the 
Board finds that the Veteran had qualifying active duty service.

The Veteran died on March [redacted], 2007.  The appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from administrative decisions issued by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma, which denied reimbursements of unauthorized medical 
expenses for private treatment done on March 6, 2007 and again on 
March 10, 2007.


FINDINGS OF FACT

1.  At the time of treatment for the syncope and fall at the 
Claremore Regional Hospital on March 6, 2007, the Veteran was in 
receipt of Medicare insurance which paid for these expenses.

2.  Following emergency treatment on March 6, 2007, the Veteran 
was transferred to a VA Medical center which determined that 
further testing was needed at a private medical facility, and he 
was authorized by VA to undergo further treatment at St. John's 
Medical Center from March 8, 2007 up to the time of 
stabilization.

3.  At the time of treatment for the complications of a malignant 
neoplasm of the kidney on March 10, 2007, the Veteran's condition 
had stabilized as of March 9, 2007 when he cancelled VA's plans 
to transfer him back to the VA's medical center and instead opted 
to stay at St. John's and use his Medicare insurance.  


CONCLUSIONS OF LAW

1.  The criteria for VA payment for unauthorized medical expenses 
incurred on March 6, 2007 at Claremore Regional Hospital are not 
met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2010).

2.  The criteria for VA payment for unauthorized medical expenses 
incurred on March 10, 2007 at St. John's Medical Center are not 
met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, because the 
claim in this case is governed by the provisions of Chapter 17 of 
Title 38 of the United States Code, the VCAA and its implementing 
regulations are not applicable. See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Therefore, the Board's decision to proceed 
in adjudicating this claim, rather than remanding it for 
assistance or additional notification, does not prejudice the 
appellant in the disposition thereof. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


II.  Reimbursement of unauthorized medical Expenses, Facts and 
Analysis

The Veteran who was not service connected for any disability 
during his lifetime received treatment at a non VA facility on 
March 6, 2007, which had not been authorized by the VA and also 
received unauthorized treatment on March 10, 2007 following a 2 
day period of authorized VA medical treatment.  He died on March 
[redacted], 2007. 

The VA regulation relevant to this case is found in 38 C.F.R. § 
17.1002 (2010). Payment or reimbursement for emergency services 
for nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 
17.1000-1003 (2010).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 106-
177, and referred to as the "Millenium Bill Act" in the decision.  
The provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the Veteran 
has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as providing 
emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature that a 
prudent layperson would have reasonably expected that delay in 
seeking medical attention would have been hazardous to life or 
health (this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)	 A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions could be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is for 
a continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time the 
Veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f)	The Veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health- plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the Veteran 
has coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g. failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i)	The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of Veteran's, primarily those who receive 
emergency treatment for a service-connected disability).

As pertinent to this case, a claim for payment or reimbursement 
must be filed within 90 days after the date the veteran was 
discharged from the facility that furnished such treatment or 
within 90 days of the death of the Veteran, if such death 
occurred during the stay of the facility that provided emergency 
treatment for the Veteran. 38 C.F.R. § 17.1004(d).  The word 
"claimant" includes a person or organization who paid for 
treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).  
According to the RO's Statements of the Case, issued in January 
2009, the claim for the March 6, 2007 treatment was received on 
March 26, 2007 and he claim for the March 10, 2007 treatment was 
submitted May 29, 2007, which is within 90 days of the Veteran's 
discharge from the hospital on both March 6, 2007 and March 10, 
2007.  The evidence suggests that the appellant is handling the 
Veteran's finances following his death. 

The Board shall now address the issues regarding the dates of 
unauthorized treatment separately.





A.  Reimbursement for treatment received March 6, 2007 

Appellant alleges that reimbursement for unauthorized medical 
expenses is warranted for emergency medical treatment rendered at 
a private medical facility on March 6, 2007.

The Veteran was not service connected for any medical disability 
at the time of such treatment.  On March 6, 2007, the Veteran, 
who had a diagnosis of renal cell carcinoma, which was treated 
with chemotherapy at the time, had a syncopal episode at home, 
resulting in a fall.  He was taken to Claremore Regional Hospital 
for emergency treatment, where CT scan revealed the presence of 
multiple malignant appearing lesions in both kidneys, with a 
large renal mass in the left kidney that was producing a 
retroperitoneal hemorrhage.  He was stabilized with blood 
transfusion.  After stabilization, he was transferred to the VA 
hospital early on March 7, 2007.  

At the time of treatment at the private facility on March 6, 
2007, the Veteran is shown to have been in receipt of Medicare 
insurance.  A Medicare statement from July 6, 2007 revealed 
payments made by Medicare for the private treatment on March 6, 
2007.

Because the Veteran was in receipt of Medicare insurance at the 
time of the March 6, 2007 treatment, reimbursement is precluded.  
38 C.F.R. § 17.1002 (g) (2010).  Again it is noted that in order 
for reimbursement of the unauthorized medical expenses, that all 
of the above criteria from 38 C.F.R. § 17.1002  (a) through (i) 
must be met.  Such is not the case in this instance where the 
Veteran had medical insurance.  Because of this, there is no need 
to address whether the March 6, 2007 treatment was for a medical 
emergency, (although the Board notes that the treatment had been 
certified by the VA as a medical emergency.)  Because the law 
prohibits unauthorized medical treatment for private treatment 
rendered when the Veteran has insurance, reimbursement of the 
unauthorized medical expenses is denied.  Where the law and not 
the evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994).

B.  Reimbursement for treatment received March 10, 2007 

Appellant alleges that reimbursement for unauthorized medical 
expenses is warranted for medical treatment rendered at a private 
medical facility on March 10, 2007.  In this instance, the VA had 
authorized medical expenses for treatment rendered at a private 
medical facility from March 8, 2007 and March 9, 2007.  
Specifically the authorization was limited to be from March 8, 
2007 to the point of stabilization.  Thus this matter concerns 
what date the Veteran was stabilized enough to be transferred 
from the private medical facility.  

The facts of this matter are as follows.  The Veteran, who was 
suffering from renal cell carcinoma, received emergency medical 
at a private medical facility on March 6, 2007, after a syncopal 
episode, and was found to have a retroperitoneal hemorrhage from 
a large renal mass on his left kidney.  After stabilization of 
his condition with blood transfusion at the private hospital, he 
was transferred to the VA facility by ambulance in the waning 
hours of March 6, 2007 and entered the VA facility on March 7, 
2007.  The VA determined that he should be transferred to a 
private facility, St. John's Medical Center (St. John's)  to 
undergo interventional embolization to stop the bleeding.  He was 
transferred for authorized treatment at St. John's on March 8, 
2007. 

Notes from St. John's on March 8, 2007 revealed that the Veteran 
signed a "Do not Recussitate" form, and had renal carcinoma, 
for which he was in palliative care.  The retroperitoneal 
hemorrhage was noted to have been due to a trauma of the tumor.  
He was noted to be hemodynamically stable, with plans to check 
back in 9 hours and monitor closely overnight.  The possibility 
of treatment in the ICU unit was noted if his vital signs became 
unstable.  He was also noted to have a fever that could be due to 
the hemorrhage versus the cancer versus an infection.  Urine 
culture was positive for staph.  

Other notes from March 8, 2007 noted that he had complaints of 
abdominal pain at a level 8/10 with the abdomen noted to be taut, 
rigid and distended.  He was sent to radiology for embolization 
of the renal cell carcinoma with evidence of internal bleed.  
Further evaluation revealed no definite acute bleed, with CT 
showing the massive left renal cell carcinoma, with other 
findings including necrosis, tumor and perinephrotic bleed.  He 
was deemed to need a urology consult to decide how to treat this 
condition, and it was discussed that they may need to "kill" 
the entire tumor which would be a significant undertaking and 
possibly would require anesthesia for pain.  An addendum later 
the same day noted that he still needed a urological consult to 
establish a treatment plan.  He had no active bleeding and 
remained stable hemodynamically.  

A March 2009 initial assessment revealed that he was alert times 
3 and reported feeling better.  He rated his pain as a 4 on the 
pain scale.  His pain was controlled with Dilaudid, with no other 
pain medication needed.  Also on March 9, 2007, the Veteran 
underwent a urological consult, he was deemed not to be a 
candidate for a nephrectomy and it was recommended that he 
undergo comfort care.  If he developed an acute bleed that could 
not be controlled then an angioinfarction was recommended.  The 
progress notes from later on March 9, 2007 revealed that he 
reported no pain with vital signs showing  a pulse of 86-102, 
respirations 16-20 and blood pressure was116-152 systolic and 63-
77 diastolic.  Cardiovascular rate was regular rate and rhythm, 
although a murmur was noted.  Respirations were clear to 
auscultation with some crackles and decreased breath sounds.  His 
abdomen was significant for the left renal mass.  He was noted to 
have stable hemoglobin/hematocrit (H/H).  Also on March 9, 2007 
plans were made to have hospice come and sign him up for service.

VA internal memos from March 9, 2007 noted that at 11:03 he had 
been seen by interventive radiology and was now ready to return 
to the VA.  Plans were made to find a bed for him after 12:00.  
At 1:32 plans were made for a transfer.  At 3:45 it was noted 
that the Veteran might decide to stay at the private hospital and 
use his Medicare and be placed on hospice.  A refusal form was 
faxed.  

On March 10, 2007 the Veteran was discharged from St. John's.  
Discussions regarding his prognosis led him to agree to be 
discharged to home hospice.  Prior to discharge, his fever had 
subsided, he was ambulating, eating and stooling well prior to 
being discharged home to hospice.  

Based on a review of the foregoing the Board finds that 
reimbursement for the private treatment of March 10, 2007 is not 
warranted.  The evidence shows that the Veteran was authorized to 
receive private medical treatment from March 8, 2007 up to the 
point of stabilization, in order to pursue other treatment 
options to treat the renal bleed.  By March 9, 2007, it was 
determined that further treatment was not feasible, and plans 
were made to transfer him back to the VA hospital.  The Veteran 
opted to not undergo this transfer and decided to stay at the 
private hospital and pay with Medicare.  At the time he refused 
transfer to the VA hospital, he is shown to have been medically 
stable.  There is no evidence that his condition became 
destabilized to require that he receive the private treatment on 
March 2010.  As his condition was stabilized by March 10, 2007, 
his treatment ceased to be authorized.  As the treatment was now 
unauthorized on this date, and as he had medical insurance in the 
form of Medicare, reimbursement of this unauthorized medical 
treatment on March 10, 2007 is not warranted.  See 38 C.F.R. § 
17.1002 (g) (2010).  See Stegall, supra.





ORDER

Entitlement to reimbursement of unauthorized medical expenses for 
treatment of syncope and fall on March 6, 2007 at Claremore 
Regional Hospital, is denied.

Entitlement to reimbursement of unauthorized medical expenses for 
treatment of complications of a malignant neoplasm of the kidney 
on March 10, 2007 at St. John's Medical Center, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


